Case 1:19-cv-00506-DKW-RT Document 42 Filed 07/08/20 Page 1 of 10            PageID #: 653




                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I


   KAINOA K. KRETZ,                            Case No. 19-cv-00506-DKW-RT

                Plaintiff,
                                               ORDER GRANTING DEFENDANT
         vs.                                   UNITED AIRLINES’ MOTION FOR
                                               SUMMARY JUDGMENT
   UNITED AIRLINES, INC., et al.,

                Defendants.


                                   INTRODUCTION

        Defendant United Airlines, Inc. moves on various grounds for summary

  judgment with respect to all of the employment-related claims asserted by Plaintiff

  Kainoa Kretz. In opposition, Kretz argues that he performed his job satisfactorily,

  he can (but fails to) identify a similarly situated individual that was treated more

  favorably, there were no legitimate reasons for his termination, and the person who

  hired him “took sides” with his supervisor. Although Kretz is proceeding pro se,

  and, therefore, his arguments are construed liberally, he fails to provide any

  evidence for principal elements of his discrimination claims, such as having

  engaged in protected activity or identifying and evaluating a similarly situated

  individual who he claims United treated more favorably. In addition, the evidence

  shows that Kretz failed to exhaust his claim of disability discrimination. As a
Case 1:19-cv-00506-DKW-RT Document 42 Filed 07/08/20 Page 2 of 10                     PageID #: 654




  result, because Defendant has met its summary judgment burden, and Kretz has

  failed to present evidence to support at least one element of each of his claims, the

  motion for summary judgment is GRANTED, as explained in more detail below.

                    RELEVANT PROCEDURAL BACKGROUND

         On September 19, 2019, Defendant removed this action from State court.

  Dkt. No. 1. In his Complaint, Kretz raised six claims related to his employment

  with United: (1) age discrimination, (2) race discrimination, (3) national origin

  discrimination, (4) disability discrimination, (5) retaliation, and (6) whistleblower

  protection under state law (Hawai‘i Whistleblower Protection Act or HWPA).

         On June 10, 2020, Defendant moved for summary judgment on all of

  Kretz’s claims. Dkt. No. 33. At the same time, Defendant filed a concise

  statement of material facts and exhibits in connection therewith. Dkt. No. 34. On

  June 24, 2020, Plaintiff filed two separate but largely identical oppositions to the

  instant motion. Dkt. Nos. 36, 38.1 At the same time, Kretz filed a concise

  statement of facts and exhibits in connection therewith. Dkt. No. 37. Defendant




  1
   The legal arguments made in each opposition are identical. Compare Dkt. No. 36 at 2-4, with
  Dkt. No. 38 at 4-6. The only difference between the oppositions is that, in the second, Plaintiff
  also, arguably, “moves…for summary judgment not in favor of Defendant on all counts.” Dkt.
  No. 38 at 2. To the extent, in the second opposition, Kretz is moving for summary judgment, for
  the same reasons discussed below as to why Defendant is entitled to summary judgment,
  Plaintiff’s request for the same relief is DENIED.

                                                  2
Case 1:19-cv-00506-DKW-RT Document 42 Filed 07/08/20 Page 3 of 10              PageID #: 655




  has filed a reply in support of its motion for summary judgment, Dkt. No. 39, and a

  concise statement of facts in support of the same, Dkt. No. 40. This Order now

  follows.

                               STANDARD OF REVIEW

        Pursuant to Federal Rule of Civil Procedure 56(a), a party is entitled to

  summary judgment “if the movant shows that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” In

  particular, the movant’s “initial responsibility” is to inform the district court of the

  basis for its motion and to identify those parts of the record “which it believes

  demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

  Catrett, 477 U.S. 317, 323 (1986). The moving party is then entitled to judgment

  as a matter of law if the non-moving party fails to make a sufficient showing on an

  essential element of a claim in the case on which the non-moving party has the

  burden of proof. Id. In assessing a motion for summary judgment, all facts are

  construed in the light most favorable to the non-moving party. Genzler v.

  Longanbach, 410 F.3d 630, 636 (9th Cir. 2005).




                                              3
Case 1:19-cv-00506-DKW-RT Document 42 Filed 07/08/20 Page 4 of 10                     PageID #: 656




                                         DISCUSSION

         The Court addresses each of Kretz’s claims in turn.

         1.      Claim One: Age Discrimination

         The Age Discrimination in Employment Act (ADEA) prohibits an employer

  from discharging an individual or otherwise discriminating against an individual

  with respect to compensation, terms, conditions, or privileges of employment

  because of the individual’s age. 29 U.S.C. § 623(a)(1). To establish a prima

  facie case of discriminatory discharge under the ADEA, Kretz must show that

  (1) he was at least 40 years of age, (2) he was adequately performing his job, (3) he

  was discharged, and (4) he was replaced by a substantially younger employee with

  equal or inferior qualifications. Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d

  1201, 1207 (9th Cir. 2008).2

         United argues that this claim fails because Kretz did not perform his job

  satisfactorily, there is no similarly situated employee, and it had legitimate reasons

  for terminating Kretz. Dkt. No. 33-1 at 19-20. Kretz’s opposition indicates the

  most glaring deficiency with this claim. Notably, although Kretz asserts that “he



  2
   Diaz also states that, in cases involving a reduction in force, the fourth element can be
  established by “circumstances otherwise giving rise to an inference of age discrimination.”
  Diaz, 521 F.3d at 1207 & n.2. Here, Kretz does not allege (and has not argued) that his
  termination resulted from a reduction in force.

                                                  4
Case 1:19-cv-00506-DKW-RT Document 42 Filed 07/08/20 Page 5 of 10                      PageID #: 657




  can identify a similar[ly] situated individual who [was] treated more favorably[,]”

  at no point therein, or in his concise statement of facts, does he do so. See

  generally Dkt. Nos. 36-38. While the Court may liberally construe Kretz’s pro se

  arguments, the Court need not “search for evidence that would create a factual

  dispute” or otherwise manufacture evidence out of thin air. Bias v. Moynihan, 508

  F.3d 1212, 1219 (9th Cir. 2007) (explaining that, because the pro se plaintiff failed

  to present any evidence in opposition to a motion for summary judgment, she had

  “failed to demonstrate that there [were] any genuine issues of material facts in

  dispute.”). As such, Kretz has provided no evidence that he was replaced by a

  substantially younger employee or an employee with equal or inferior

  qualifications.3 Therefore, Defendant is entitled to summary judgment with

  respect to this claim.

         2.      Claims Two and Three: Race and National Origin Discrimination

         Title VII of the Civil Rights Act of 1964 (Title VII) prohibits discharging

  any individual on the bases of race, color, religion, sex, or national origin. 42


  3
   In its motion, Defendant suggests that “Ms. Oshima-Jennings” may be a “proffered
  comparator[.]” Dkt. No. 33-1 at 19. To the extent that is true, Kretz does not identify Ms.
  Oshima-Jennings as the comparator on which he relies. Moreover, no evidence has been
  provided that Ms. Oshima-Jennings is substantially younger than Kretz–the record reflects that
  she was 53 at the time while Kretz was 60–or that she had equal or inferior qualifications. The
  record also reflects that Kretz’s position was “filled by Ms. Isaacs-Acasio[.]” Dkt. No. 34 at ¶
  36. As with Ms. Oshima-Jennings, though, there is no evidence that Ms. Isaacs-Acasio was
  substantially younger than Kretz or that she had equal or inferior qualifications.

                                                  5
Case 1:19-cv-00506-DKW-RT Document 42 Filed 07/08/20 Page 6 of 10                     PageID #: 658




  U.S.C. §2000e-2(a)(1). To set forth a prima facie case of discrimination under

  Title VII, an employee must allege that (1) he is a member of a protected class,

  (2) he performed his job adequately, (3) he suffered an adverse employment action,

  and (4) he was treated differently than a similarly situated employee who was not a

  member of his protected class. Cornwell v. Electra Cent. Credit Union, 439 F.3d

  1018, 1028 (9th Cir. 2006).

         United argues that Kretz cannot establish a prima facie case of

  discrimination under Title VII because he was not performing his job satisfactorily

  and he cannot show that a similarly situated individual was treated differently.

  Dkt. No. 33-1 at 14-15. As with Kretz’s age discrimination claim, his failure to

  identify any similarly situated individual, as well as provide any evidence of how

  they might be considered “similarly situated,” dooms these claims. See Cornwell,

  439 F.3d at 1028.4 Therefore, Defendant is entitled to summary judgment with

  respect to these claims.




  4
   Again, in its motion, Defendant suggests that Kretz believes Ms. Oshima-Jennings to be a
  similarly situated employee. Dkt. No. 33-1 at 15. Plaintiff, as before, does not make this
  assertion himself. In any event, even if he had, he would still need to present evidence showing
  how she was similarly situated to him. He has failed to do so.

                                                  6
Case 1:19-cv-00506-DKW-RT Document 42 Filed 07/08/20 Page 7 of 10             PageID #: 659




        3.     Claim Four: Disability Discrimination

        To allege a prima facie case of discrimination under the Americans with

  Disabilities Act (ADA), a plaintiff must allege that (1) he is disabled within the

  meaning of the statute, (2) he is a “qualified individual” under the statute, and (3)

  he was discriminated against because of his disability. Nunes v. Wal-Mart Stores,

  Inc., 164 F.3d 1243, 1246 (9th Cir. 1999). The ADA defines “disability” as, inter

  alia, “a physical or mental impairment that substantially limits one or more major

  life activities of [an] individual.” 42 U.S.C. § 12102(1)(A). In addition, the

  ADA requires that a plaintiff exhaust administrative remedies prior to filing a civil

  action. 42 U.S.C. § 12117(a) (cross-referencing 42 U.S.C. § 2000e-5). One

  aspect of administrative exhaustion is that “[s]ubject matter jurisdiction extends

  over all allegations of discrimination that either fell within the scope of the

  EEOC’s actual investigation or an EEOC investigation which can reasonably be

  expected to grow out of the charge of discrimination.” B.K.B. v. Maui Police

  Dep’t, 276 F.3d 1091, 1100 (9th Cir. 2002) (quotation and emphasis omitted).

        United argues that Kretz has failed to administratively exhaust his claim

  under the ADA and, alternatively, he cannot establish a prima facie case of

  discrimination because he did not suffer from a disability and he was not able to

  perform the essential functions of his position. Dkt. No. 33-1 at 20-21. In his


                                             7
Case 1:19-cv-00506-DKW-RT Document 42 Filed 07/08/20 Page 8 of 10                      PageID #: 660




  opposition, Kretz does not contend that he has exhausted his administrative

  remedies with respect to this claim. In fact, in his concise statement of facts, he

  does not dispute Defendant’s statement that his Charge of Discrimination “did not

  include disability as a basis.” See Dkt. No. 37 at ¶ 34 (referencing Dkt. No. 34 at

  ¶34). Review of the Charge of Discrimination, Dkt. No. 34-17, reflects as much,

  given that there is no mention of disability discrimination in the lengthy factual

  statement contained therein. In this light, therefore, Defendant is entitled to

  summary judgment with respect to this claim.5

         4.      Claims Five and Six: Retaliation and HWPA

         In addition to discrimination based upon race or national origin, Title VII

  also prohibits retaliation against an employee who has engaged in an activity

  protected by the statute. 42 U.S.C. § 2000e-3(a). A prima facie case of

  retaliation under Title VII requires (1) engaging in a protected activity, (2) an

  employee being subject to an adverse employment action, and (3) a causal link

  between the protected activity and the adverse action. Ray v. Henderson, 217

  F.3d 1234, 1240 (9th Cir. 2000). The elements of a prima facie case under the


  5
   The Court notes that, in his opposition, Kretz does not address his disability discrimination
  claim at all. Therefore, he has also failed to provide any evidence to refute Defendant’s
  assertion that he has not established a prima facie case of discrimination under the ADA.
  Instead, in his concise statement of facts, he acknowledges that he is not disabled. See Dkt. No.
  37 at ¶ 31 (referencing Dkt. No. 34 at ¶ 31).

                                                  8
Case 1:19-cv-00506-DKW-RT Document 42 Filed 07/08/20 Page 9 of 10             PageID #: 661




  HWPA are substantially the same. See Henao v. Hilton Grand Vacations Inc.,

  772 F. App’x 510, 511 (Mem) (9th Cir. June 17, 2019) (citing Crosby v. State

  Dep’t of Budget & Fin., 876 P.2d 1300, 1310 (Haw. 1994)).

        United argues that Kretz has failed to show that he engaged in a protected

  activity, Kretz did not make a claim of discrimination until after he was terminated,

  and “he does not know the basis for his HWPA claim.” Dkt. No. 33-1 at 22-24.

  Once again, the complete lack of a response from Kretz on the foregoing

  arguments dooms these claims. Notably, Kretz makes no argument (let alone

  presents any evidence) showing that he engaged in a protected activity prior to his

  termination. Because it was his burden to do so, his retaliation and HWPA claims

  cannot proceed, and Defendant is entitled to summary judgment with respect to the

  same. See Manzo v. Laborers Int’l Union of N. Am., 348 F. App’x 267, 268-269

  (9th Cir. Oct. 9, 2009) (affirming summary judgment on a claim of retaliation

  where the plaintiff failed to establish that she engaged in a protected activity prior

  to her termination).



        //



        //


                                             9
Case 1:19-cv-00506-DKW-RT Document 42 Filed 07/08/20 Page 10 of 10                      PageID #: 662




                                         CONCLUSION

         For the reasons set forth herein, the motion for summary judgment, Dkt. No.

  33, is GRANTED.6

         The Clerk is instructed to enter Judgment in favor of Defendant United

  Airlines, Inc., and then close this case.7

         IT IS SO ORDERED.

         DATED: July 8, 2020 at Honolulu, Hawai‘i.




  Kainoa K. Kretz vs. United Airlines, Inc., et al; Civil No. 19-00506-DKW-RT;
  ORDER GRANTING DEFENDANT UNITED AIRLINES' MOTION FOR
  SUMMARY JUDGMENT




  6
    Because the motion for summary judgment is granted for the reasons set forth herein, it is
  unnecessary for the Court to address other arguments raised in the parties’ briefing, such as
  whether Kretz performed his job adequately while employed by Defendant or whether the
  evidence submitted by Kretz with respect to his job performance is admissible.
  7
    United is the only named defendant, and the only one served. All other defendants are
  accompanied by the DOE moniker. See Dkt. No. 1-2 at 1; Dkt. No. 7-5.

                                                  10
